TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00075-CV


In re State of Texas





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relator, the State of Texas, has filed a motion for emergency relief and petitions for
writs of prohibition and mandamus, complaining of an oral order by the Honorable Judge Charles
Baird, ordering that the State turn over evidence in its possession to the defendant.  See Tex. R. App.
P. 52.8, 52.10.  We grant relator's motion for emergency relief and stay any further proceedings in
the trial court pending our determination of this matter.  The Court requests that the real party in
interest file a response to relator's petition for writ of mandamus.  See Tex. R. App. P. 52.4.  That
response should be filed in this Court by 5:00 p.m. on February 15, 2008.

Before Justices Patterson, Puryear and Henson
Filed:   February 5, 2008